ICJ_163_ImmunitiesCriminalProceedings_GNQ_FRA_2016-07-01_ORD_01_NA_00_EN.txt.                             COUR INTERNATIONALE DE JUSTICE


                               RECUEIL DES ARRÊTS,
                        AVIS CONSULTATIFS ET ORDONNANCES


                     IMMUNITÉS ET PROCÉDURES PÉNALES
                          (GUINÉE ÉQUATORIALE c. FRANCE)


                          ORDONNANCE DU 1er JUILLET 2016




                                   2016
                            INTERNATIONAL COURT OF JUSTICE


                             REPORTS OF JUDGMENTS,
                          ADVISORY OPINIONS AND ORDERS


                   IMMUNITIES AND CRIMINAL PROCEEDINGS
                          (EQUATORIAL GUINEA v. FRANCE)


                                ORDER OF 1 JULY 2016




5 CIJ1100.indb 1                                             14/02/17 10:04

                                           Mode officiel de citation :
                         Immunités et procédures pénales (Guinée équatoriale c. France),
                           ordonnance du 1er juillet 2016, C.I.J. Recueil 2016, p. 246




                                                Official citation :
                       Immunities and Criminal Proceedings (Equatorial Guinea v. France),
                                Order of 1 July 2016, I.C.J. Reports 2016, p. 246




                                                                                1100
                                                                 No de vente:
                   ISSN 0074-4441                                Sales number
                   ISBN 978-92-1-157295-7




5 CIJ1100.indb 2                                                                            14/02/17 10:04

                                                  1er JUILLET 2016

                                                  ORDONNANCE




                     IMMUNITÉS ET PROCÉDURES PÉNALES
                      (GUINÉE ÉQUATORIALE c. FRANCE)




                   IMMUNITIES AND CRIMINAL PROCEEDINGS
                      (EQUATORIAL GUINEA v. FRANCE)




                                                   1 JULY 2016

                                                       ORDER




5 CIJ1100.indb 3                                                     14/02/17 10:04

                                                                                         246




                                 INTERNATIONAL COURT OF JUSTICE

                                                  YEAR 2016
                                                                                                   2016
                                                                                                  1 July
                                                  1 July 2016                                   General List
                                                                                                 No. 163

                    IMMUNITIES AND CRIMINAL PROCEEDINGS
                                   (EQUATORIAL GUINEA v. FRANCE)




                                                    ORDER


                    Present: 
                             Vice‑President Yusuf, Acting President; President Abraham;
                             Judges Owada, Tomka, Cançado Trindade, Greenwood,
                             Xue, Donoghue, Gaja, Sebutinde, Bhandari, Robinson,
                             Crawford, Gevorgian; Registrar Couvreur.



                      The International Court of Justice,
                       Composed as above,
                       After deliberation,
                       Having regard to Article 48 of the Statute of the Court and to Arti-
                    cles 31, 32, 44, 45, paragraph 1, 48 and 49 of the Rules of Court,
                       Having regard to the Application filed in the Registry of the Court on
                    13 June 2016, whereby the Republic of Equatorial Guinea instituted pro-
                    ceedings against the French Republic with regard to a dispute concerning
                    “the immunity from criminal jurisdiction of the Second Vice‑President of
                    the Republic of Equatorial Guinea in charge of Defence and State Secu-
                    rity [Mr. Teodoro Nguema Obiang Mangue], and the legal status of the
                    building which houses the Embassy of Equatorial Guinea in France, both
                    as premises of the diplomatic mission and as State property”;

                      Whereas a signed copy of the Application was communicated to France
                    on the day it was filed;
                      Whereas Equatorial Guinea has appointed H.E. Mr. Carmelo Nvono

                                                                                           4




5 CIJ1100.indb 23                                                                                     14/02/17 10:04

                            immunities and criminal proceedings (order 1 VII 16)            247

                    Nca as Agent; and whereas France has appointed Mr. François Alabrune
                    as Agent;
                       Whereas, at a meeting held by the Vice‑President of the Court with the
                    Agents of the Parties on 29 June 2016, the Agent of Equatorial Guinea
                    indicated that his Government wished to have at its disposal a period of
                    six months from the date of the present Order for the preparation of its
                    Memorial; and whereas the Agent of France indicated that his Govern-
                    ment would agree to a period of six months for the preparation of its
                    Counter‑Memorial;
                       Taking into account the agreement of the Parties,

                      Fixes the following time‑limits for the filing of the written pleadings:

                      3 January 2017 for the Memorial of the Republic of Equatorial Guinea;
                    and
                      3 July 2017 for the Counter‑Memorial of the French Republic;
                      Reserves the subsequent procedure for further decision.

                       Done in French and in English, the French text being authoritative, at
                    the Peace Palace, The Hague, this first day of July, two thousand and
                    sixteen, in three copies, one of which will be placed in the archives of the
                    Court and the others transmitted to the Government of the Republic of
                    Equatorial Guinea and the Government of the French Republic, respec-
                    tively.

                                                       (Signed) Abdulqawi Ahmed Yusuf,
                                                                     Vice‑President.
                                                            (Signed) Philippe Couvreur,
                                                                          Registrar.




                                                                                                  5




5 CIJ1100.indb 25                                                                                     14/02/17 10:04

